DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1 – 20 are pending.  Claims 1, 10, and 14 were amended.  
	
Subject Matter Eligibility
Claims 1, 10, and 18 have been analyzed for patent eligibility and found to recite a judicial exception, but are integrated into a practical application.  The rejection of 7 March 2022 has been withdrawn. 
The analysis concluded that under step 2A of the Subject Matter Eligibility Test, claim 1 is not directed to a judicial exception because the claim integrates the recited judicial exception into a practical application by reciting an additional element (or combination of additional elements) that reflects an improvement to other technology or technical field (e.g., controlling the charging of a battery based on the calculated state of charge of the battery), therefore the claim is eligible at Prong Two of Step 2A (see MPEP 2106.04(d))).
Similarly, under step 2A of the test, claims 10 and 14 is not directed to a judicial exception because the claim integrates the recited judicial exception into a practical application by reciting an additional element (or combination of additional elements) that reflects an improvement to other technology or technical field (e.g., controlling the charging of a battery based on the calculated state of charge of the battery), therefore the claim is eligible at Prong Two of Step 2A (see MPEP 2106.04(d)).


Allowable Subject Matter
Claims 1 – 20 are allowed.
The following is a examiner’s statement of reasons for allowance:
Regarding claims 1, 10, and 14, the closest prior art of record, Kim, Park, Ohkama, and Kim (2021/0116510) either singularly or in combination, fail to anticipate or render obvious the apparatus, method, or system comprising: 
compute a difference voltage from the measured voltage and an open circuit voltage; 
determine a second current of the battery based on the difference voltage; generate a first output comprising comparing the second current to a predetermined threshold current; 
select one of the first current and the second current based on the first output; and 
compute a state of charge of the battery using a prediction and correction algorithm,
in combination with all other limitations of the claim as claimed and defined by the applicant.
Regarding claims 2 – 9, 11 – 13, and 15 – 20, the closest prior art of record, Kim, Park, Ohkama, and Kim (2021/0116510), either singularly or in combination, fail to anticipate or render obvious the invention as claimed in claims 1, 10, and 14, as discussed above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brent A Fairbanks whose telephone number is (408)918-7532. The examiner can normally be reached 8:00AM - 5:30PM PDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached on 571-272-2302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Brent A. Fairbanks/Primary Examiner, Art Unit 2862